        Case 1:20-cv-00599-WJ-SMV Document 5 Filed 07/31/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ADAM ERIC CHAVEZ,

               Movant,

vs.                                                 No. CV 20-00599 WJ/SMV
                                                    No. CR 09-00504 WJ

UNITED STATES OF AMERICA,

               Respondent.


                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court under Rule 4 of the Rules Governing Section 2255

Proceedings on the Motion and Amended Motion to Vacate, Set Aside, or Correct Sentence Under

28 U.S.C. § 2255 filed by Movant, Adam Eric Chavez (CV Doc. 1, 4; CR Doc. 92) (“Motion”).

The Court will dismiss the Motion and deny a certificate of appealability.

                             Factual and Procedural Background

       Movant Adam Eric Chavez was charged with being a felon in possession of a firearm or

ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (CR Doc. 2). Movant Chavez

pled guilty to the charge by a Plea Agreement. (CR Doc. 38 at 2). In the Plea Agreement, Chavez

admitted that he had previously been convicted of a felony, knowingly possessed a gun and

ammunition, and that a factual basis existed for each element of the crime. (CR Doc. 38 at 3, 6).

On April 9, 2010, the Court entered Judgment and imposed a sentence of 27 months of

incarceration and 3 years of supervised release. (CR Doc. 48). Consistent with the waiver in his

Plea Agreement, Chavez did not appeal the conviction or sentence.




                                                1
        Case 1:20-cv-00599-WJ-SMV Document 5 Filed 07/31/20 Page 2 of 6



        While on supervised release, a warrant was issued for Chavez due to a violation of the

terms of his supervised release. (CR Doc. 51). The Court entered Judgment on revocation of

Movant’s supervised release on October 17, 2012). On October 17, 2012, the Court ordered 12

months of incarceration but did not impose any term of supervised release. (CR Doc. 87). Movant

Chavez did not appeal the Judgment revoking supervised release.

        Almost eight years later, Chavez filed a handwritten letter seeking relief under the U.S.

Supreme Court’s decision in Rehaif v. United States, 139 S.Ct. 2191 (2019). (CV Doc. 1, CR Doc.

92). The Court entered an Order under Castro v. United States, 540 U.S. 375 (2003), advising

Chavez that the Court intended to construe his letter as a first motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255. (CV Doc. 2; CR Doc. 93). The Castro Order granted Chavez

the opportunity to amend his filing to assert any claims he has under § 2255 or withdraw the letter

to avoid having future §2255 motions treated as second or successive motions. (CV Doc. 2; CR

Doc. 93).

        Movant Chavez chose to file an amended § 2255 Motion. (CV Doc. 4). Chavez’s Motion

asserts a claim that his 922(g)(1) conviction is invalid under Rehaif and his conviction should be

set aside. (CV Doc. 4 at 6-11).

                                        Section 2255 Review

        Chavez seeks collateral review of his sentence under 28 U.S.C. § 2255. Section 2255

provides:

                “A prisoner in custody under a sentence of a court established by
                Act of Congress claiming the right to be released upon the ground
                That the sentence was imposed in violation of the Constitution or
                Laws of the United States, or that the court was without jurisdiction
                To impose such sentence, or that the sentence was in excess of the
                Maximum authorized by law, or is otherwise subject to collateral
                Attack, may move the court which imposed the sentence to vacate,
                Set aside or correct the sentence.”

                                                   2
        Case 1:20-cv-00599-WJ-SMV Document 5 Filed 07/31/20 Page 3 of 6




       28 U.S.C. § 2255(a).

       Section 2255(a) requires that, in order to challenge a conviction or sentence under § 2255,

the movant must be in custody for the challenged conviction or sentence. Maleng v. Cook, 490

U.S. 488 (1989) (per curiam). Once the sentence imposed for a conviction has completely expired,

the collateral consequences of that conviction are not themselves sufficient to render an individual

‘in custody’ for the purposes of a§ 2255 habeas attack upon it. Id. at 492. Where a defendant has

fully served his sentence, he is no longer “in custody” on that conviction and cannot challenge that

conviction under § 2255. See id.; see also Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S. 394,

401 (2001) (holding that because the petitioner “is no longer serving the sentences imposed

pursuant to his [prior] convictions ... [he] cannot bring a federal habeas petition directed solely at

those convictions”); United States v. Reymundo-Lima, 643 F. App'x 668, 669 (10th Cir. 2016).

       Movant Chavez has multiple convictions for federal crimes in this Court. See No. CR 09-

00504 WJ, No. CR 12-00443 WJ, and No. CR 16-00895 WJ. Based on the record in his criminal

cases, it appears that Movant Chavez has completed his sentence in this case, CR 09-00504 WJ,

and is no longer in custody for that conviction and sentence. Instead, it appears that he is currently

incarcerated and serving the sentence imposed in No. CR 16-00895 WJ. From the record, then, it

appears that Movant Chavez is no longer in federal custody for the conviction and sentence he

challenges in this proceeding as required by § 2255(a). Therefore, he is not eligible for § 2255

relief and his § 2255 claims must be dismissed. Maleng v. Cook, 490 U.S. at 492; United States

v. Reymundo-Lima, 643 F. App'x at 669.

       Alternatively, if Chavez is still in custody, then his § 2255 claims are barred by the statute

of limitations. Claims for collateral review under § 2255 are governed by a 1-year statute of




                                                  3
        Case 1:20-cv-00599-WJ-SMV Document 5 Filed 07/31/20 Page 4 of 6



limitations. Section 2255(f) sets out the statute of limitations governing motions for collateral

review of convictions and sentences:

               “A 1-year period of limitation shall apply to a motion under this
               section. The limitation period shall run from the latest of—

                      (1) the date on which the judgment of conviction becomes
                      final;
                      (2) the date on which the impediment to making a motion
                      created by governmental action in violation of the
                      Constitution or laws of the United States is removed,
                      if the movant was prevented from making a motion by such
                      governmental action;
                      (3) the date on which the right asserted was initially recognized
                      by the Supreme Court, if that right has been newly recognized
                      by the Supreme Court and made retroactively applicable to cases
                      on collateral review; or
                      (4) the date on which the facts supporting the claim or claims
                      presented could have been discovered through the exercise of
                      due diligence.”

28 U.S.C. § 2255(f). Because he seeks § 2255 relief more than one year after his sentencing,

Chavez seeks collateral review in reliance on a right newly recognized by the Supreme Court in

Rehaif. See 28 U.S.C. § 2255(f)(3). (CV Doc. 4 at 11).

       Chavez claims that Rehaif is retroactively applicable on collateral review. (CV Doc. 4 at

11-12). However, the majority of courts have held that Rehaif is not retroactively applicable

for purposes of collateral review. See In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019);

U.S. v. Class, 930 F.3d 460, 469 (D.C. Cir. 2019); Littlejohn v. U.S., 2019 WL 6208549, at *2

(W.D. N.C. 2019); Moore v. U.S., 2019 WL 4394755, at *2 (W.D. Tenn. 2019); Doyle v. U.S.,

2020 WL 415895 (S.D. Ohio 2020); Clay v. U.S., 2019 WL 6842005, at *3 (E.D. Mo. 2019);

U.S. v. Shobe, 2019 WL 3029111, *2 (N.D. Okla. 2019); U.S. v. Grigsby, 2019 WL 3302322, at

*1 (D. Kan. 2019); U.S. v. Benton, 2020 WL 132276, at *2 (W.D. La. 2020); In re Sampson, 954

F.3d 159 (3rd Cir. 2020); Khamisi-El v. United States, 800 F. App’x 344 (6th Cir. 2020); Barela v.



                                                4
        Case 1:20-cv-00599-WJ-SMV Document 5 Filed 07/31/20 Page 5 of 6



United States, No. 13-CR-3892 KWR-JFR, 2020 WL 519474, at *3 (D.N.M. 2020). Chavez

cites United States v. Gary, 954 F.3d 194 (4th Cir. 2020) as precedent for his argument that he is

entitled to relief based on Rehaif. (Doc. 4 at 8). However, Gary was a direct appeal from the

defendant’s criminal conviction, not a collateral review case under § 2255. Gary, 954 F.3d at

198-99. Gary does not support retroactive application of Rehaif on collateral review.

        Chavez’s judgment of conviction became final in April 2010. Clay v. United States, 537

U.S. 522, 524 (2003). Because Rehaif is not retroactively applicable on collateral review, the one-

year statute of limitations on Chavez’s § 2255 claim began running in April of 2010 and expired

one year later. Alternatively, if Chavez’s claim is deemed to run from the Judgment on revocation

of supervised release, the statute of limitations commenced running in late 2012 and expired in

2013.

        The statute of limitations is subject to equitable tolling, but equitable tolling is restricted to

rare and exceptional circumstances. To be entitled to equitable tolling, a defendant must show (1)

that he has been pursuing her rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing. Lawrence v. Florida, 549 U.S. 327, 336 (2007) (citing Pace

v. DiGuglielmo, 544 U.S. 408, 418 (2005)). An inmate bears a heavy burden to show specific facts

to support her claim of extraordinary circumstances and due diligence. Yang. v. Archuleta, 525

F.3d 925, 928 (10th Cir. 2008). See also, Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998); United

States v. Martinez, 303 F.App’x 590, 596 (10th Cir. 2008). Further, circuit precedent is clear that

courts should use equitable tolling sparingly. Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir.

2000). The Tenth Circuit has consistently found equitable tolling not appropriate absent truly

extraordinary circumstances. See Garza v. Kansas, 449 F.App’x 734 (10th Cir.2011) (equitable

tolling inappropriate where defendant made reference to his medical history but otherwise did not



                                                    5
        Case 1:20-cv-00599-WJ-SMV Document 5 Filed 07/31/20 Page 6 of 6



explain his multiple-year delay in seeking federal relief); United States v. Buckaloo, 257 F.App’x

88, 89–90 (10th Cir. 2007).

       Other than Rehaif, Chavez does not present any basis to alter or toll the running of the one-

year limitation period of § 2255(f), and the revocation of his supervised release does not serve to

toll or re-start the statute of limitations on his original conviction. See United States v. Terrones-

Lopez, 447 F. App’x 882, 884-85 (10th Cir. 2011). Chavez has not made any showing that the

limitation period should run from a different date or that extraordinary circumstances exist to toll

the running of the statute of limitations. See 28 U.S.C. § 2255(f)(2), (3), or (4); Marsh v. Soares,

223 F.3d 1217, 1220-21 (10th Cir. 2000).

       Chavez’s handwritten § 2255 motion was not filed until June 22, 2020, nine years after the

statute of limitations ran on challenging his original conviction and almost eight years after entry

of Judgment on revocation of his supervised release.          Because Rehaif is not retroactively

applicable, Chavez’s § 2255 motion is barred by the one-year statute of limitations under 28 U.S.C.

§ 2255(f). Therefore, the Court will dismiss Movant Chavez’s Amended § 2255 Motion as

untimely. The Court also determines, sua sponte under Rule 11(a) of the Rules Governing Section

2255 Cases, that Chavez has failed to make a substantial showing that he has been denied a

constitutional right. The Court will deny a certificate of appealability.

       IT IS ORDERED that Movant Adam Eric Chavez’s Motion and Amended Motion to

Vacate, Set Aside Criminal Conviction and Sentence Pursuant to 28 U.S.C. Section 2255 (CV

Doc. 1, 4; CR Doc. 92) are DISMISSED either for failure to meet the custody requirement of §

2255(a) or, alternatively, as untimely under § 2255(f), and a certificate of appealability is

DENIED.

                                               _______________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                                  6
